Prospectus Supplement July 28, 2006 PUTNAM VARIABLE TRUST Prospectuses dated April 30, 2006 In the section Who manages the funds? the table entry with respect to Putnam VT Capital Opportunities Fund (to the extent that this prospectus offers this fund) in the table showing the investment management team members who coordinate the management of the funds portfolio is replaced with the following: PUTNAM VT CAPITAL OPPORTUNITIES FUND U.S. Small- and Mid-Cap Core Team Joined Portfolio Leader Fund Employer Positions Over Past Five Years Joseph Joseph Putnam Management Chief Investment Officer, U.S. Small and Mid Cap Core and 1994Present International Small and Mid Cap Core Teams Previously, Chief Investment Officer, Global Core Small Cap Team; Director, Global Core Small Cap Team Joined Portfolio Members Fund Employer Positions Over Past Five Years John Ferry Putnam Management Portfolio Manager 1998Present Previously, Quantitative Analyst Gerald Moore Putnam Management Senior Portfolio Manager 1997Present Previously, Portfolio Manager Franz Valencia Putnam Management Portfolio Manager 2002Present Previously, Research Associate Fidelity Investments Chartist 19992002 HV-5804 236558 7/06
